Title: To George Washington from Brigadier General Anthony Wayne, 2 September 1778
From: Wayne, Anthony
To: Washington, George


          
            Sir
            Camp at White Plains 2nd Sepr 1778.
          
          In Obedience to your Excellencies Desire I have Maturely Considered the Questions which
            you were pleased to put to the Board of General Officers yesterday, the purport of which
            was
          
            1st Whether it will be Advisable to make a Movement with the Whole or any part of
              this Army to the Eastward.
            2nd If such a move should be thought proper how is this Army to be
              Supplied—& what force will be necessary for the Defence of the passes at the
              High Land & north River.
            3rd Whether an Attempt can be made with any probability of Success on New York In
              the Absence of so great a part of the Enemies forces.
          
          As to the first, I can’t Conceive what Advantage we should Derive from any Movement to
            the Eastward at this time—on the Contrary would we not by a
            Movement that way give an Opening to the Enemy to cut off all our Supplies of Bread
            & flower by possessing themselves of the passes of the North River, and leave us
            the more Distressed for  want of Provision by the Additional
            Consumption of the French Fleet & Army—and when they found us far Advanced
            Eastward they might with great facility Return up the Sound to New York & thus
            Harrass us at pleasure.
          In my Opinion the Enemy have but two moves to make i.e. the Withdrawing their troops
            from Rhode Island & Seeking this Army in force—Otherwise to leave the Continent;
            for by three years Experience they find that the possession of a State, tends little to
            the Subjugation of America, whilst we have an Army in the field.
          But should Boston & De Estang’s fleet be their Object
            (as some Gentlemen Suppose) then our possition is the most favourable that we could wish
            for making a Capital push at New York—without the Danger of loosing the passes of the
            north River, or of being Enclosed in our Rear.
          I am therefore clearly of Opinion that we should Remain in this Camp & take the
            first Opening to Strike the Enemy in the Vicinity of Kings Bridge, the mode &
            manner of this Attempt your Excellency will best Determine.
          In the Interim every possible Exertion should be used to Collect a large Quantity of
            flower & Bread on this side the north River—as well as Materials for Barracks in
            case the Enemy Continue on the Continent. I am with every Sentiment of Esteem your
            Excellencies most Obt & very Hume Sevt
          
            Anty Wayne B.G.
          
        